Citation Nr: 0714720	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-37 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbar stain with a herniated disc at L5-S1.

2.  Entitlement to a compensable rating for a skin 
disability, now diagnosed as tinea pedis and eczema with 
residual skin discoloration (formerly rated as residual 
scarring).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to August 
2003.

This matter is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for a low 
back disability and assigned a 10 percent evaluation.  

Because the veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found -a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

With respect to the claims for eczema and tinea pedis, the 
Board notes that the veteran initially filed a claim for 
scars of the legs, right arm, and chest.  A June 2003 VA 
examination showed a diagnosis of eczema and tinea pedis but 
no residual scarring per se.  Nonetheless, in an August 2003 
rating decision, he was granted service connection for 
residual scarring with a noncompensable evaluation under 
Diagnostic Code (DC) 7805 but denied service connection for 
eczema and tinea pedis.  He disagreed.  In a September 2004 
rating decision, the skin disability was recharacterized as 
eczema with residual skin discoloration and tinea pedis and 
assigned a noncompensable evaluation under DC 7806.  
Therefore, the issue on appeal is as listed on the title 
page.

Additionally, the issue of entitlement to a compensable 
rating for a skin disability, now diagnosed as tinea pedis 
and eczema with residual skin discoloration (formerly rated 
as residual scarring) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Finally, in a July 2005 statement, it appears that the 
veteran may have attempted to raise issues related to his 
knees, depression, insomnia, a drinking problem, limited 
physical performance, and health and weight issues.  If he 
desires to pursue these claims he should do so with 
specificity at the RO.  


FINDING OF FACT

The veteran's service-connected low back disorder is 
productive of not more than slight impairment with limitation 
of motion, no ankylosis, no sciatic nerve involvement or 
other neurological component objectively shown, or evidence 
of additional limitation from incoordination, excess 
fatigability, pain, weakness or repetitive use.  Bedrest has 
not been prescribed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbar 
stain with a herniated disc at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, DC 5295 (2002); DC 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Prior to the date the veteran filed his claim, the applicable 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, while the 
claim was on appeal, the remaining spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2006) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  A VA General Counsel opinion has 
also held that DC 5293, intervertebral disc syndrome, 
involved loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-
97.

In order for the veteran to be entitled to a rating higher 
than 10 percent for his low back disability, the evidence 
must show any of the following

*	favorable ankylosis (30 percent under DC 5289);
*	moderate limitation of motion (20 percent under DC 
5292);
*	lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (20 percent under DC 5295) (pre-
amended regulations)

OR

*	with forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees;
*	the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees;
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (all 
at 20 percent);  
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months; or 
under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined (amended regulations).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243.  The 
regulations remained the same in effect; however, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

In this case, it is clear that the veteran suffers from an 
on-going low back disorder that involves pain and discomfort.  
The Board has carefully reviewed the evidence but finds that 
his disability does not warrant a higher rating under either 
the pre-amended or amended criteria. 

First, ankylosis has not been shown.  The most recent VA 
examination dated in September 2005 reflected flexion to 90 
degrees (anatomically normal), extension to 20 degrees (30 
degrees is normal), right and left rotation to 45 degrees (30 
degrees is normal), and right and left lateral bending to 30 
degrees (anatomically normal).  These findings are consistent 
with a June 2003 examination showing flexion to 95 degrees, 
extension to 35 degrees, right and left flexion to 40 
degrees, and right and left rotation to 35 degrees.  
Outpatient treatment records make no mention of ankylosis.  
As ankylosis is not shown, a higher rating is not warranted 
for favorable ankylosis under the pre-amended regulations.

Nor does the veteran's most limiting range of motion support 
a higher rating under the amended regulations.  As noted 
above, a higher rating is not warranted unless forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees (essentially between 30 and 
60 degrees).  Reported flexion of 95 degrees (in June 2003) 
and 90 degrees (in September 2005) does not satisfy the 
criteria for a higher rating.  

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion between 30 
and 60 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Although the veteran has reported competent evidence 
of pain, he has not established how that pain functionally 
limits him to a specific degree.  More specifically, he has 
not established the functional equivalent of limitation of 
flexion between 30 and 60 degrees due to any factor, 
including pain, pain on motion, fatigability or weakness.  In 
fact, in the most recent VA examination, the examiner 
specifically found that range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

In addition, the current combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, which does 
not support a rating in excess of 10 percent under the 
amended regulations.

Next, more than slight limitation of motion has not been 
shown.  As noted above, the most recent VA examination showed 
essentially normal range of motion (lacking only 10 degrees 
in extension).  Of note, left and right rotation was, in 
fact, better than what is considered to be anatomically 
normal.  Similarly, the June 2003 ranges of motion were all 
greater than normal, although he did report pain at the ends 
of motion.  Outpatient treatment record note back pain but 
offer no assessment as to a more severe range of motion.  In 
this case, the overall picture of the veteran's back 
disability does not support a finding of "moderate" 
limitation of motion.  

Next, a higher rating is not warranted for lumbosacral strain 
with muscle spasms on forward bending or loss of lateral 
spine motion.  Although paravertebral muscle spasms were 
noted in the June 2003 VA examination, the evidence since 
that time has reflected very few complaints of muscle spasms.  
Specifically, outpatient treatment records reflects a single 
complaint of muscle spasm in May 2004, after the veteran was 
involved in a motor vehicle accident; however, by June 2004 
he was much improved and muscle spasms were not reported.  In 
the most recent VA examination in September 2005, he reported 
muscle spasm after trying to ride a stationary bike but a 
physical examination showed normal lateral bending of the 
spine and no evidence of muscle spasm was noted.  

In this case, while the veteran has experienced some episodes 
of muscle spasm, it is not triggered by extreme forward 
bending.  In addition, loss of lateral spine motion has not 
been shown.  Further, the veteran's gait has been reported as 
normal and no abnormal spine contour has been reported.  He 
does not use a back brace or any other assistive devise.  
Therefore, the over-all picture of the veteran's disability 
does not warrant a higher rating for muscle spasms under 
either the pre-amended or amended regulations.

Next, as provided in Note (1) of the amended regulations, the 
Board is directed to evaluate any associated objective 
neurological abnormalities under an appropriate diagnostic 
code.  Neuritis, cranial or peripheral, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. § 
4.123 (2006).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran has reported occasional, 
intermittent radiating pain.  On VA examination, sensory and 
motor examinations were normal except for some mild 
dysesthesia in the left L-5 distribution.  Straight leg 
raises were negative.  An MRI showed an L5-S1 disc bulge with 
bilateral neural foraminal stenosis.  The final diagnosis was 
chronic lumbar strain with possible herniated nucleus 
pulposus with left lower extremity radiculopathy, chronic, 
mild functional impairment.  

While the examiner's characterization of the veteran's 
neurological impairment as mild is not dispositive, the 
evidence shows no numbness or atrophy of the lower 
extremities.  Outpatient treatment records consistently 
reflect strength as 5/5, no focal neurological deficits, and 
negative straight leg raises.  Thus, although the veteran has 
reported on-going pain, the balance of evidence indicates no 
neurological involvement such as loss of reflexes, muscle 
atrophy, or sciatica sensory disturbances.  As such, the 
weight of the evidence establishes that the veteran does not 
have characteristic symptoms of sciatic neuropathy warranting 
a higher rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a rating in excess 
of the current 10 percent for neurological involvement 
attributable to the veteran's low back disability.

Further, the evidence does not support a higher rating based 
on intervertebral disc syndrome.  Due to the timing of the 
veteran's claim, only the amended regulations are applicable.  
In the most recent VA examination, the veteran had negative 
straight leg raises.  The sensory examination was negative 
except for the "mild" dysesthesia in the left L5 
distribution.  Reflexes were 2+ and symmetrical and motor 
testing was 5/5 in all groups.  An MRI showed an L5-S1 disc 
bulge but the diagnoses included a "possible" herniated 
nucleus pulposus, indicating that the bulge was not a 
confirmed disc herniation.  The examiner noted that the 
functional impairment was mild.

Next, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to intervertebral disc syndrome. 
While he has reported on-going back pain, the defining 
criteria for a higher rating is that he must have been 
prescribed bed rest and treatment by a physician.  In light 
of the foregoing, the Board finds that the competent evidence 
of record does not show that the veteran has experienced 
incapacitating episodes as defined by the regulations to 
warrant a 20 percent rating under the amended DC 5243.  In 
sum, the Board finds that a higher rating is not warranted 
for a low back disability under any relevant pre-amended or 
amended regulation.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations 
pertinent to the issue on appeal were obtained in June 2003 
and September 2005.  The available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

A rating in excess of 10 percent for lumbar stain with 
herniated disc is denied.


REMAND

The veteran contends, in essence, that his service-connected 
eczema and tinea pedis are worse that currently evaluated.  
The Board notes that the most recent relevant VA examination 
was undertaken over nearly three years ago.  Moreover, in 
view of the veteran's on-going complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  

Next, in order to make certain that all records are on file, 
while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, the case is remanded for the following actions:

1.  Obtain outpatient treatment records 
related to the veteran's skin disability, 
diagnosed as eczema and tinea pedis from 
the VA Medical Center (VAMC) in San 
Diego, California, for the period from 
August 2005 to the present.

2.  Make arrangements for the veteran to 
be afforded the appropriate examination 
to determine the nature and extent of his 
service-connected eczema and tinea pedis.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
The examiner should identify all areas 
affected by eczema and tinea pedis.  The 
examiner is also requested to state the 
percentage of entire body, and also of 
exposed areas, affected, and whether 
there has been a need for topical or 
systemic therapy and, if so, the duration 
of the therapy.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, return the case to the Board, if in order.  No 
action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


